Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 1 of 11




                  EXHIBIT P
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 2 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 3 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 4 of 11
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 5 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 6 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 7 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 8 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Strauss Diamond: Overview | LinkedIn
                        Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 9 of 11




https://www.linkedin.com/company/strauss-diamond/?originalSubdomain=nl                      9/14/2018, 2:58 PM
Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 10 of 11
Case 3:18-cv-06663-TSH Document 22-16 Filed 01/24/19 Page 11 of 11
